Citation Nr: 1229881	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  05-23 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  This case was remanded by the Board in April 2008, March 2010, and December 2010 for additional development.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is addressed in the Remand portion of the decision below and is remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The medical evidence of record shows that the Veteran's service-connected hearing loss disability is manifested by Level I hearing loss, bilaterally.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In August 2004, the Veteran was provided notice of the information and evidence needed to substantiate his claim for an increased rating for bilateral hearing loss, and the respective allocation of responsibilities between himself and VA.  In addition, in May 2008 the Veteran was provided notice of the information and evidence needed to establish a disability rating and effective date for the disability on appeal pursuant to the Court's decision in Dingess.  While these notices were provided after the initial adjudication of the Veteran's claim, the claim was subsequently re-adjudicated in supplemental statements of the case dated in September 2009, August 2010, and July 2012.  Accordingly, the duty to notify has been satisfied.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's in-service treatment records and VA treatment records were obtained.  The Veteran has not authorized the release of any additional, unobtained, relevant, available evidence.  The Veteran was also afforded VA examinations in connection with the current claims.  The Board notes that there are multiple VA audiological examination reports of record which did not produce results which are sufficient for adjudication purposes.  However, the evidence of record shows that the deficiencies are due to the Veteran's own lack of cooperation with the testing.  As discussed in more detail below, the Veteran audiological test results have been consistently reported to be unreliable.  As the Veteran's own behavior, not any deficiency by VA, has made these VA audiological examinations insufficient for rating purposes, the Board finds that the duty to assist has been satisfied with respect to the provision of medical examinations.  "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As discussed above, the Veteran's claim was previously before the Board in April 2008, March 2010, and December 2010 and was remanded so that attempts could be made to obtain specific VA medical records, a VA examination, and VA vocational rehabilitation records, and so that the Veteran's claims could be submitted to the proper authority for extraschedular consideration.  In this regard, the Veteran's VA vocational rehabilitation records were obtained, and the Veteran's claims were properly submitted for extraschedular consideration.  Some of the audiological testing results requested by the December 2010 Board remand could not be obtained as it was found that they had never been saved in the first place, due to unreliability of the results.  While the Veteran was not provided with a letter specifically notifying him of the non-existence of these records, he was notified regarding the specific records VA was attempting to obtain in March 2011.  In an April 2011 letter, the Veteran confirmed receiving the March 2011 letter and identified the sources from which he had received treatment.  In addition, the July 2012 supplemental statement of the case stated that the specific audiological testing results had not been saved when they were created.  The Veteran then submitted a letter in July 2012 stating that he had received the July 2012 supplemental statement of the case, and requested expedited processing of his claims.  Accordingly, the Board finds that there has been substantial compliance with the April 2008, March 2010, and December 2010 remand orders.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As such, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Service connection for bilateral hearing loss was granted by an August 1974 rating decision and a noncompensable rating was assigned under 38 C.F.R. § 4.87a, Diagnostic Code 6297, effective March 20, 1974.  The Veteran was notified of that decision and his appellate rights in August 1974, as evidenced by a VA Form 20-822 Control Document and Award Letter which signifies that notice and a VA Form 21-6782 were sent to the Veteran and his representative.  The noncompensable rating was subsequently re-assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective March 20, 1974.  The Veteran was once again notified of his appellate rights in June 1982.  The Veteran was not informed of his appellate rights following an April 1991 rating decision, but the Veteran indicated in a July 1991 statement that he had actual knowledge of his rights at that time.  In addition, the Veteran was again informed of his appellate rights following rating decisions in May 1993, July 1995, and August 1997.

In February 2001, the RO found that an increased rating was not warranted.  The Veteran filed another increased rating claim in June 2001 and submitted additional medical evidence.  In a rating decision dated May 2003, the RO continued the Veteran's non-compensable evaluation for bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran filed a timely notice of disagreement, but the RO took no additional action at that time.  The Veteran subsequently filed another claim for an increased rating in August 2004.  The RO continued the Veteran's non-compensable evaluation for bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100 in a November 2004 rating decision.  The Veteran was notified of this decision and timely filed a notice of disagreement.  The RO issued an SOC in July 2005 which addressed the issue of entitlement to a compensable evaluation for bilateral hearing loss and the Veteran timely perfected an appeal.

Based on the procedural history described above, the Board finds that the Veteran's current claim for an increased rating dates back to the 2001 rating decision and not August 2004, the date identified by the RO.  The Veteran filed a claim for an increased rating in June 2001 and submitted a March 2001 VA treatment record showing he had decreased speech discrimination scores of 92 percent on the right and 84 percent on the left.  This evidence was new and material for the purposes of 38 C.F.R. § 3.156(a) (2011), as the word recognition scores shown were lower than those documented in December 2000.  The Board further finds that the Veteran timely perfected an appeal with respect to the May 2003 rating decision because he filed a timely notice of disagreement that same month, the RO issued an SOC in July 2005, and the Veteran perfected his appeal by filing a VA Form 9 in July 2005.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The severity of hearing loss is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2011).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  The evaluations derived from the Schedule are intended to make proper allowance for improvement by hearing aids.

In a December 2000 VA audiological examination report, the Veteran reported progressive decreased hearing since service as well as tinnitus.  According to the Veteran, his hearing problems interfered with his employment as a salesman and his hearing problems made him irritable.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
20
35
LEFT
20
30
45
85

The average puretone hearing loss at that time was 21 decibels in the right ear and 45 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 100 percent in the right ear and 92 percent in the left ear.  The examiner further noted that these results were considered reliable for rating purposes.  The examiner diagnosed the Veteran as having hearing within normal limits in the right ear through 3000 Hertz with mild sensorineural hearing loss in the region of 4000 Hertz to 8000 Hertz.  Results for the left ear indicated hearing within normal limits through 1000 Hertz with mild to moderate sensorineural hearing loss in the region of 2000 Hertz to 3000 Hertz, sloping to severe levels in the region of 4000 Hertz to 8000 Hertz.  The examiner opined that neither the Veteran's hearing loss nor tinnitus precluded gainful employment.

In March 2001, the Veteran presented to a VA medical center for an ear, nose, and throat (ENT) examination.  Puretone air conduction results were considered both reliable and normal in the right ear.  The left ear was interpreted to show normal hearing through 2000 Hz with apparent mild to severe loss at 3000-8000 Hz.  Word recognition scores were 92 percent in the right ear and 84 percent in the left ear.  Overall, however, the examiner described the word recognition as "depressed" bilaterally.  VA subsequently determined that the precise audiological testing results were not saved as they were considered unreliable.

In May 2001, VA audiological testing was conducted.  However, VA subsequently determined that the precise audiological testing results were not saved as they were considered unreliable.

A February 2003 VA audiological examination was conducted and puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
60
60
LEFT
70
85
95
105+

The average pure tone thresholds for these frequencies are 55 decibels in the right ear and 88.75 decibels in the left ear.  Speech discrimination testing was 92 percent in the right ear and 92 percent in the left ear.  It was not shown that the speech discrimination testing was accomplished using the Maryland CNC Test.  Even if it were assumed that the test was accomplished using the Maryland CNC Test, the examiner stated that the Veteran's puretone results were "considered unreliable" as the Veteran's puretone average did not agree with the speech reception thresholds in either ear.

In February 2004, VA audiological testing was conducted.  The examiner stated that the results were "considered unreliable" in the right ear due to poor intertest agreement of speech recognition testing and puretone thresholds, as well as variable puretone responses.  In addition, the Veteran's word recognition scores in the right ear were considered to be "depressed."  VA subsequently determined that the precise audiological testing results were not saved as they were considered unreliable.

In a September 2004 VA audiological examination was conducted and puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
- 
40
-
45
LEFT
45
55
85
90

On retest, the puretone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
- 
50
-
60
LEFT
40
45
85
95

The average pure tone threshold was shown as 66 decibels in the left ear and could not be calculated in the right ear.  Speech recognition was 88 percent in the right ear and 36 percent in the left ear, though the test was not conducted using the Maryland CNC word list.  Following an audiometric evaluation, the impression was bilateral asymmetric sensorineural hearing loss with tinnitus.  The examiner stated that the reliability of the test results was "fair" due to poor re-test reliability in the right ear, and that the Veteran's left ear word recognition scores were significantly poorer than previously.  The examiner stated that the test "results may not truly reflect pathology as [the Veteran] is a very difficult exam." 

A September 2004 VA audiological examination was conducted and puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
30
35
LEFT
50
55
65
85

The average pure tone threshold was shown as 31decibels in the right ear and 64 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 80 percent in the right ear and 24 percent in the left ear.  The examiner stated that the 

[r]esults obtained [in the examination] are considered unreliable for rating purposes, especially for the left ear, due poor intertest agreement of [speech recognition thresholds] and pure tone thresholds, poor repeatability of thresholds, and positive pure tone Stenger tests suggesting that hearing sensitivity for the left ear is probably 15-30 dB better in high frequencies than volunteered by the [V]eteran.  Immittance tests suggest that hearing loss is sensorineural, bilaterally.  The erratic response behavior of the [V]eteran, and poor intertest agreement evident in today's examination, have also been noted in recent clinical evaluations in this Clinic, in February 2003, February 2004, and September 2004.  Re-evaluation would be required to obtain reliable results for rating purposes.

The examiner further stated that, despite the unreliability of the results for rating purposes, an opinion could still be offered regarding effect of the Veteran's hearing on his employability.  In this regard, the examiner stated that "[b]ased upon observation of the [V]eteran today, when he exhibited no hearing difficulties when talking one-on-one, without hearing aids, with this examiner, his hearing is not considered a factor which would make him unemployable in a quiet office environment."  Additionally, the examiner noted that the Veteran had obtained an Associate's Degree in computer science, which suggested that he had a potentially marketable skill. 

A February 2005 VA audiological examination report stated that audiogram results indicated an improvement in right ear hearing and stable left ear hearing since September 2004.  Speech recognition was 80 percent in the right ear and 84 percent in the left ear.  However, the results were found to have "[p]oor reliability."

The Veteran testified before the undersigned VLJ in February 2008.  At that time, he indicated that he wore hearing aids in both ears, but stated that he often resorted to reading lips because the hearing aids worked improperly, if at all.  The Veteran also expressed embarrassment about speaking too loudly, particularly at church.

In a July 2008 VA audiological examination report, the Veteran reported progressively worsening hearing loss at the time of the examination, with hearing in background noise presenting the greatest difficulty.  On examination, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
0
0
10
LEFT
15
15
20
70

The average pure tone threshold was shown as 5 decibels in the right ear and 30 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 94 percent in the right ear and 92 percent in the left ear.  The examiner stated that the Veteran had initially volunteered results which were "substantially higher than the thresholds for speech would predict.  The final thresholds, recorded after repeated re-instruction, are considered to be sufficiently reliable for rating purposes."

In a March 2009 VA audiological examination report, the Veteran reported an inability to hear in his left ear and experienced difficulty in hearing his grandchildren.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
20
25
LEFT
25
25
50
90

The average pure tone threshold was shown as 23 decibels in the right ear and 48 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 38 percent in the right ear and 16 percent in the left ear.  However, the examiner stated that the results were "not reliable" and "not suitable for rating purposes."  The examiner further noted that

[w]ord recognition scores were significantly reduced for the degree of hearing loss.  The Veteran . . . responded with words that rhymed with the target words (e.g., nod vs. pod, nurge vs. purge, and sell vs. bell) and would not alter his actions after several attempts at reinstruction.  He reported that "the sound in his right ear was not allowing him to understand the words in the left."

This examiner is not the first to have this specific issue with the [V]eteran.  It is unlikely that another examiner would yield different results.  

With regard to employability, the examiner noted that the Veteran had no difficulty communicating during the evaluation process; therefore, the examiner concluded that the Veteran's hearing loss "should not render him unemployable and gainful employment should be possible."

In a January 2011 VA audiological examination report, the Veteran reported that his friends told him that he spoke too loudly.  After examination, the examiner stated that the Veteran's "[p]ure tone thresholds do not appear to be reliable.  Speech reception threshold and pure tone average are in very poor agreement.  Pure tone thresholds are inconsistent with acoustic reflex thresholds and otoacoustic emissions."  The examiner stated that the results suggested that the Veteran had "essentially normal" hearing in the right ear, and "normal" hearing in the left ear through 2000 Hertz, with a loss of undetermined degree in the higher frequencies.  The Veteran's hearing was found to be "adequate for communication purposes."

Initially, the Board notes that the medical evidence of record includes numerous VA audiological examination reports where the testing results were found to be unreliable.  These include the March 2001 VA ENT examination, May 2001 VA audiological examination, February 2003 VA audiological examination, February 2004 VA audiological examination, two separate September 2004 VA audiological examinations, February 2005 VA audiological examination, March 2009 VA audiological examination report, and January 2011 VA audiological examination report.  The Veteran has repeatedly stated that the results found in those examinations reflect his functional hearing loss.  However, the medical evidence of record overwhelmingly demonstrates that the majority of the Veteran's audiological testing results are not consistent with his actual level of hearing impairment.  In this regard, the Board emphasizes that the Veteran's results have been reported to be 'unreliable' by at least seven different VA medical examiners over nearly a decade.  This is highly probative evidence as the examiners conducted audiometric testing and attempted to obtain reliable test results to assess the level of hearing loss.  As a result of the Veteran's long history of providing unreliable results on audiological testing, the Board finds all of the Veteran's statements regarding his own symptomatology to be incredible.  

The Board finds the March 2001 VA ENT examination report, May 2001 VA audiological examination report, February 2003 VA audiological examination report, February 2004 VA audiological examination report, both September 2004 VA audiological examinations reports, February 2005 VA audiological examination report, March 2009 VA audiological examination report, and January 2011 VA audiological examination report are not competent for the purposes of rating the severity of the Veteran's bilateral hearing loss.  The examiners found the test results were unreliable or there was poor reliability, accordingly, the test results cannot be used for rating purposes.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  To the extent that the January 2011 results were not obtained, such error is not prejudicial as the audiologist determined that the puretone threshold results were unreliable.  

In short, the evidence of record demonstrates that the Veteran has repeatedly failed to cooperate on audiological examinations, despite instructions by multiple medical examiners.  As a result, the Board will not presume any audiological examination to be competent for the purposes of rating the severity of the Veteran's bilateral hearing loss unless the examination makes a specific finding that its results are considered to be reliable for rating purposes.  The only medical evidence of record which provides audiological testing results which are stated to be reliable for rating purposes are the December 2000 VA audiological examination report and the July 2008 VA audiological examination report.  Accordingly, the Board shall evaluate the severity of the Veteran's diagnosed hearing loss exclusively on the basis of those examinations.

Applying the December 2000 results to the Schedule reveals a numeric designation of Level I in the right ear and Level I in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying the July 2008 results to the Schedule also reveals a numeric designation of Level I in the right ear and Level I in the left ear.  See Id.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Schedule results in a noncompensable rating for hearing loss under Diagnostic Code 6100.

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's test results do not demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in either ear, or (2) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2,000 Hertz in either ear.  Thus, the Veteran is not entitled to consideration under C.F.R. § 4.86 for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss at any point during the period on appeal.

Disability ratings for hearing impairment are derived by a mechanical application of the Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, based on the current audiometric findings, a compensable rating for bilateral hearing loss is not warranted.

With regard to the functional effects of the Veteran's bilateral hearing loss, the competent December 2000 VA audiological examination report stated that the Veteran's hearing loss did not preclude gainful employment.  See Martinak v. Nicholson, 21 Vet. App. 447 (2010).  The July 2008 VA audiological examination report noted that hearing in background noise presented the greatest difficulty for the Veteran.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for bilateral hearing loss inadequate.  The Veteran's bilateral hearing loss was evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100 the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran reports difficulty hearing, particularly with background noise.  As noted above, the Veteran's bilateral hearing loss is manifested by Level I hearing loss, bilaterally.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the schedular criteria for hearing loss.  A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a noncompensable rating for the Veteran's bilateral hearing loss more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.85, Diagnostic Code 6100.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran seeks entitlement to TDIU.  TDIU is warranted if the Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Service connection is currently in effect for chronic lumbosacral strain, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; vertigo, rated as 10 percent disabling; right lower extremity lumbar radiculopathy, rated as 10 percent disabling; left lower extremity lumbar radiculopathy, rated as 10 percent disabling; and bilateral neurosensory hearing loss, rated as noncompensable.  The Veteran's combined disability rating is 60 percent.  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) are not met.

However, even if a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), an extraschedular rating is considered where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Such extraschedular ratings are considered in the first instance by the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b).  In this case, in a May 2012 administrative review, the Director concluded that the evidence did not show that the Veteran would be unemployable in all environments solely due to service-connected disabilities.  Accordingly, the initial review has been properly completed, and the Board may now consider TDIU on an extraschedular basis.

The evidence of record shows that the Veteran is unemployed and includes an August 2008 VA medical examination report, in which the examiner opined that the Veteran was "disabled from gainful employment in part due to his low back pain, lumbar radiculopathy[,] and the medications used to treat it."  While this report provides evidence that the Veteran's service-connected disabilities may contribute to his unemployment, the examiner specifically stated that the Veteran was unemployable "in part" due to low back pain, lumbar radiculopathy, and medication used to treat those disabilities.  Such a statement demonstrates that the Veteran's unemployability may have also been partly due to other factors.  In this regard, the Board notes that TDIU is only warranted for an inability to work due to service-connected disabilities alone, not a combination of service-connected and nonservice-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In addition, while there are multiple reports of record which state that the Veteran's various service-connected disabilities do not make him unemployable on an individual basis, there is no medical evidence of record which addresses whether the cumulative effect of all of the Veteran's service-connected disabilities renders him unable to secure or follow a substantially gainful occupation.  The Veteran has never been provided with a VA examination to determine whether he is unable to secure or follow a substantially gainful occupation as a result of the cumulative effects of his service-connected disabilities.  Accordingly, an examination is necessary to clarify whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all pertinent VA records which are not already associated with the claims file, to specifically include all records dated after June 2012.

2. Thereafter, schedule the Veteran for an examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  The Veteran is service-connected for chronic lumbar strain, right and left lower extremity radiculopathy, bilateral hearing loss, tinnitus and vertigo.  

The examiner must provide a complete rationale for the opinion.

3. Following completion of the above development and the completion of any other development deemed warranted, readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


